EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption "Experts" in the Registration Statement on Form S-3 and related Prospectus of Eagle Bulk Shipping Inc. for the registration of 3,148,587 shares of its common stock and to the incorporation by reference therein of our report dated March 4, 2011, with respect to the consolidated financial statements of Eagle Bulk Shipping Inc., included in its Annual Report (Form 10-K) for the year ended December 31, 2011, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP New York, New York June 25, 2012
